     Case 2:18-cv-00374-WBS-JDP Document 54 Filed 02/18/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    RODNEY BROOKS,                                 Case No. 2:18-cv-00374-WBS-JDP (PC)
11                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     THAT DEFENDANT’S MOTION TO
12           v.                                      DISMISS BE GRANTED IN PART AND
                                                     DENIED IN PART
13    S. LEE,
                                                     ECF No. 38
14                       Defendants.
15

16          Plaintiff Rodney Brooks is a state prisoner proceeding without counsel in this action
17   brought under 42 U.S.C. § 1983. He alleges that defendant S. Lee violated his due process and
18   First Amendment rights by finding him guilty of false charges during a prison disciplinary
19   hearing. ECF No. 1 at 6-9. Defendant S. Lee has filed a motion to dismiss and argues that
20   another officer—J. Lee—presided over plaintiff’s disciplinary hearing. ECF No. 38 at 8. In his
21   opposition, plaintiff concedes that the wrong officer was served and asks that the claims against
22   defendant S. Lee be dismissed. ECF No. 51 at 2. He also asks that the court order the California
23   Attorney General to serve J. Lee and that he be allowed to amend his complaint to add claims
24   based on violations that allegedly occurred at a second disciplinary hearing. Id. at 3. Defendant
25   S. Lee opposes both the request to serve J. Lee and plaintiff’s proposed amendment. ECF No. 38
26   at 6-7 & ECF No. 52 at 3-4. Given that the parties do not dispute that S. Lee was wrongly served,
27   I will recommend the dismissal of the claims against him. I will also, for the reasons stated
28
                                                       1
     Case 2:18-cv-00374-WBS-JDP Document 54 Filed 02/18/21 Page 2 of 3


 1   below, recommend that plaintiff be allowed to amend his complaint. If these recommendations

 2   are adopted and the amended complaint survives screening, I will order service for defendant J.

 3   Lee.

 4          Defendant S. Lee argues that an amended complaint would be futile because J. Lee did not

 5   violate plaintiff’s constitutional rights. Specifically, he contends that any due process violation

 6   that occurred at the hearing over which J. Lee presided was cured by subsequent process. ECF

 7   No. 52 at 3. Three reasons support rejecting this argument. First, defendant S. Lee lacks standing

 8   to argue on behalf of J. Lee, who has not been served and is not currently a defendant. Except in

 9   rare circumstances,1 litigants in federal court can only assert their own legal rights and interests,

10   not those of third parties. See Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). Second, plaintiff

11   has alleged not only that his due process rights were violated but also that the hearing officer

12   found him guilty in retaliation for engaging in protected conduct. ECF No. 1 at 9. Thus, plaintiff

13   could potentially proceed against J. Lee even in the absence of a viable due process claim. Third,

14   leave to amend should be granted liberally and withheld only where the deficiencies are

15   incurable. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). I cannot

16   conclude that plaintiff’s due process claims are unsalvageable.2

17          Accordingly, it is RECOMMENDED that:

18          1. defendant S. Lee’s motion to dismiss, ECF No. 38, be granted in part, and all claims

19   against him be dismissed;

20          2. defendant S. Lee’s motion be denied in all other respects; and
21          3. plaintiff be granted sixty days from the date of any order adopting these findings and

22   recommendations to file an amended complaint.

23
            1
               The Supreme Court has recognized an exception to this rule where: (1) the litigant
24   arguing on behalf of the third party has a “sufficiently concrete interest” in the outcome of the
     disputed issue, (2) the litigant and third party on whose behalf he or she argues have a close
25   relationship, and (3) there exists some hindrance to the third party’s ability to protect his or her
26   own interests. Powers v. Ohio, 499 U.S. 400, 411 (1991). S. Lee has made no such showing;
     even if S. Lee and J. Lee could be argued to have a close relationship, S. Lee has no obvious
27   interest in the outcome of any litigation against J. Lee, and there is no indication that J. Lee
     cannot protect his own interests.
28           2
               Additionally, any amended complaint would be subject to screening.
                                                         2
     Case 2:18-cv-00374-WBS-JDP Document 54 Filed 02/18/21 Page 3 of 3


 1            These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days of

 3   service of these findings and recommendations, any party may file written objections with the

 4   court, serving a copy on all parties. Such objections should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” Any response to the objections must be

 6   served and filed within fourteen days of service of the objections. The parties are advised that

 7   failure to file objections within the specified time may waive the right to appeal the District

 8   Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d

 9   1153 (9th Cir. 1991).

10
     IT IS SO ORDERED.
11

12
     Dated:      February 18, 2021
13                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
